DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: “(anterior-posterior plane)” (lines 5-6) should be deleted as parentheses are commonly used to identify reference characters in claims.  It is also well-known in the art which plane is the sagittal plane in reference to the spine.  It is further noted that Applicant’s specification also identifies the sagittal plane in para. 0011.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “(lateral plane)” (line 10) should be deleted as parentheses are commonly used to identify reference characters in claims.  It is also well-known in the art which plane is the coronal plane in reference to the spine.  It is further noted that Applicant’s specification also identifies the coronal plane in para. 0012.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the comma between “fracture” and “from the” (line 18) should be deleted.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “to” should be inserted between “distal end” and “a third fixation element” (line 20).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Due to the amendment to claim 1 reciting “a first fixation element configured to pass through the spinous process plate and into the lateral side” (lines 6-7), it is unclear how the first fixation element can include a first aperture.  The Examiner suggests amending claim 2 to recite “wherein the spinous process plate includes a first aperture the first fixation element includes a first anchoring element” (lines 1-2).
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Due to the amendment to claim 1 reciting “a second fixation element configured to pass through the laminar plate and into a laminar” (lines 11-12), it is unclear how the second fixation element can include a second aperture.  The Examiner suggests amending claim 3 to recite “wherein the laminar plate includes a second aperture the second fixation element includes a second anchoring element” (lines 1-2).

Allowable Subject Matter
Claims 4-10 are allowed.  Note that claims 1-3 would be allowable if amended as suggested by the Examiner.
Also note, if Applicant would like non-elected claims 11-20 to be rejoined, it is suggested that claim 11 be amended to recite all structural limitations present in an allowable apparatus claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773